DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 7-8, filed 12/24/2020, with respect to claims 1-15 have been fully considered and are persuasive.  
3.	This application is in condition for allowance except for the presence of claims 16-27 directed to invention non-elected without traverse.  Accordingly, claims 16-27 has been cancelled.
Reasons for Allowance
4.	Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art of record fails to anticipate or suggest or render obvious a  flexible, insulative battery cover comprising a flexible, tubular wall circumferentially bounding a cavity extending between a bottom end and a top end, said flexible, tubular wall having a composite outermost layer, a first thermoplastic innermost layer, and a nonwoven intermediate layer sandwiched between said composite outermost layer and said first thermoplastic innermost layer; and wherein said composite outermost layer includes a reflective outermost thermoplastic layer, a second thermoplastic innermost layer, and a metal layer sandwiched between said reflective outermost thermoplastic layer and said second thermoplastic innermost layer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723